Citation Nr: 1013991	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
postoperative left shoulder scar on an extraschedular basis.

2.  Entitlement to an increased rating for cervical spine 
degenerative arthritis, currently rated 40 percent disabling, 
on an extraschedular basis.

3.  Entitlement to higher initial ratings for left shoulder 
degenerative joint disease, rated noncompensably disabling 
prior to November 27, 1996, 10 percent disabling effective 
from November 27, 1996, through January 13, 2004, and 80 
percent disabling effective January 14, 2004.

4.  Entitlement to an effective date earlier than January 14, 
2004 for the grant of a total rating based on unemployability 
due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran performed active service from October 1950 to 
September 1954.  He also performed active duty for training 
and inactive duty training at various dates, including active 
duty for training from February to October 1978.

This appeal came to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Atlanta, Georgia and 
Nashville, Tennessee.

In May 1996 the RO denied an increased rating for the 
cervical spine (then rated 20 percent) and denied a 
compensable rating for a service-connected surgical scar over 
the left shoulder.  In an October 1998 RO rating decision, 
the RO granted an increased (40 percent) rating for the 
cervical spine disability effective from June 26, 1995, the 
date of claim.  In response, the Veteran's attorney submitted 
a notice of disagreement to "An effective date of any 
claim..."

This appeal also arises from a May 2002 RO rating decision 
that in pertinent part, denied TDIU.  In July 2005, the Board 
denied a compensable rating for a postoperative scar over the 
left shoulder and remanded the cervical spine increased 
rating claim and the claim for a TDIU for development.

In October 2006, pursuant to a Joint Motion for Remand, the 
United States Court of Appeals for Veterans Claims (Court) 
remanded that portion of the July 2005 Board decision that 
denied a compensable rating for the left shoulder scar.  In 
December 2006, the Board remanded that issue for additional 
development.

In May 2007, the claims files were transferred to the 
Nashville, Tennessee, RO.

In a March 2008 rating decision, the Nashville RO granted 
service connection for left shoulder degenerative joint 
disease and assigned a noncompensable rating effective from 
August 31, 1995, a 10 percent rating effective from November 
27, 1996, and an 80 percent rating effective from January 14, 
2004. The RO also granted a TDIU effective from January 14, 
2004.  The Veteran appealed for higher ratings and earlier 
effective dates.

In May 2009 the Board denied the Veteran's claims of 
entitlement to higher evaluations for the left shoulder scar 
and cervical spine degenerative arthritis.  It remanded the 
issue of entitlement to higher evaluations on an 
extraschedular basis for those disabilities.  At that time, 
the Board also directed additional development pertaining to 
the issues of entitlement to higher ratings for left shoulder 
degenerative joint disease and an earlier effective date for 
the grant of a TDIU.

The issues of higher evaluations for the left shoulder scar 
and cervical spine arthritis on an extraschedular basis, as 
well as an effective date earlier than January 14, 2004 for 
the grant of a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO in Washington, 
DC.


FINDINGS OF FACT

1.  For the period prior to November 27, 1996, left shoulder 
degenerative joint disease was manifested by complaints of 
pain; objectively, the left shoulder was functionally normal.

2.  For the period from November 27, 1996 to January 13, 
2004, left shoulder degenerative joint disease was manifested 
by pain and abduction limited to 120 degrees; objectively, 
there were arthritic changes of the acromioclavicular joint.

3.  For the period beginning January 14, 2004, left shoulder 
degenerative joint disease is manifested by flail shoulder 
that is not useful in the performance of daily activities.


CONCLUSIONS OF LAW

1.  For the period prior to November 27, 1996, the criteria 
for a compensable evaluation for left shoulder degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5010, 5200, 5201, 5202 (2009).

2.  For the period from November 27, 1996 to January 13, 
2004, the criteria for an evaluation in excess of 10 percent 
for left shoulder degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 
5200, 5201, 5202 (2009).

3.  For the period beginning January 14, 2004, the criteria 
for an evaluation in excess of 80 percent for left shoulder 
degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5200, 
5201, 5202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in April 2001 discussed the VCAA.  The Veteran 
was advised of the evidence necessary to support a claim for 
service connection.  He was told that VA would make 
reasonable efforts to help him obtain necessary evidence.  

A December 2003 letter discussed the evidence of record and 
told the Veteran how VA would assist him in obtaining 
additional relevant evidence.  

In January 2007, the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.  
A May 2008 letter also provided this information.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

With respect to VA's duty to assist, identified records have 
been obtained and associated with the claims file.  VA 
examinations have been carried out, and the Board finds that 
they were adequate.  They were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
the evidence of record as it related to the claimed 
disabilities.  An attempt was made to obtain evidence 
identified by the Veteran, but the response indicated that 
the Veteran had not been serviced by that provider.  The 
Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

Service treatment records reflect that the Veteran underwent 
excision of an exostosis on his left humerus in February 
1951.

On VA examination in October 1990, the Veteran complainted of 
stiffness and pain in his shoulders on movement of his arms 
during physical examination.  

A VA treatment record dated in February 1996 indicates the 
Veteran complained of left shoulder pain but no physical 
examination was performed.  

During a VA examination in March 1996, the Veteran denied 
complaints referable to his left shoulder with the exception 
of occasional pain.  Range of motion was full, without 
crepitus, localized tenderness, effusion, or swelling.  The 
examiner concluded that the Veteran's left shoulder was 
objectively and functionally normal.

A November 1996 VA examination report reflects that the 
Veteran's history was reviewed.  On physical examination, 
internal and external rotations were full at 90 degrees, but 
forward flexion and abduction were to 120 degrees.  Repeated 
motion resulted in fatigue of the shoulder.  The pertinent 
diagnosis was postoperative state arthrotomy of the left 
shoulder with acromioclavicular sclerosis and restricted 
flexion and abduction.

On VA examination in October 1998, the examiner noted the 
Veteran's history.  The Veteran reported constant pain, 
weakness, and stiffness of the left shoulder.  He also 
endorsed fatigue and lack of endurance.  He stated that he 
was left-handed.  He noted that he had been without full 
strength of the left upper extremity since his 1951 surgery.  
He stated that his left shoulder and neck disabilities had 
resulted in limitations in his daily life, such as the 
inability to perform any type of physical work such as raking 
leaves or pushing a vacuum without feeling extreme pain.  
Examination of the Veteran's left shoulder revealed pain on 
motion and 4/5 weakness.  Flexion was from zero to 180 
degrees, abduction from zero to 160 degrees, external 
rotation from zero to 90 degrees, and internal rotation was 
from zero to 90 degrees.  All excursions of motion were 
accompanied by pain.  X-rays revealed a normal left humerus 
and minimal arthritic changes in the acromioclavicular joint.  
The diagnosis was status post osteotomy of exostosis of the 
left humerus, with arthritic changes of the acromioclavicular 
joint of the left shoulder.  

A July 2001 VA treatment record notes that the Veteran fell a 
few days previously and fractured his left radius.  The 
Veteran's left forearm was casted.  He subsequently underwent 
occupational therapy.  The occupational therapy notes are 
silent regarding complaints or findings referable to the 
Veteran's left shoulder.  In September 2001 the Veteran 
stated that he was independent in all activities of daily 
living.  Left upper extremity examination revealed 90 degrees 
of shoulder flexion.

An additional VA examination was carried out in January 2004.  
The Veteran's history was reviewed.  He stated that his pain 
had been chronic and progressively worse.  The examiner noted 
that in 2001 the Veteran slipped and fell on his outstretched 
hand, resulting in a fracture of the distal left radius.  He 
noted that, following casting, the Veteran had significant 
deformity of the left hand and in the subsequent two years 
lost complete function of the left hand and wrist.  The 
examiner also noted that, as the result of the long period of 
immobilization of the wrist, the Veteran's left elbow and 
shoulder were frozen.  Physical examination revealed 
significant contracture and deformity of the left hand and 
wrist with severe decreased range of motion of the hand, 
wrist, elbow, and shoulder to almost zero degrees.  He noted 
left shoulder abduction to 50 degrees and external and 
internal rotation to 30 degrees.  The pertinent diagnoses 
were exostosis of the left humerus status post excision and 
history of severe degenerative joint disease of the left 
shoulder and elbow.  The examiner concluded that the Veteran 
had good range of motion of the left shoulder prior to 
fracture of the left radius, but that fixation and 
immobilization in a cast resulted in misuse contracture of 
the shoulder and elbow.  

On VA examination in February 2007, there was global 
tenderness of the left shoulder.  Forward flexion was to 20 
degrees, abduction to 20 degrees, adduction to 10 degrees, 
and both internal and external rotation were to zero degrees.  
The examiner noted that X-ray studies were reported as 
negative, but that closer inspection revealed that there was 
no visible superior tuberosity of the affected left shoulder, 
suggesting the probable site of the exostosis.  He concluded 
that the Veteran's left shoulder was, for all intents and 
purposes, a flail shoulder that was not useful in performance 
of daily activities.

In September 2007 a VA physician stated that the Veteran had 
a nonfunctional left upper extremity.  He equated it to an 
upper extremity amputation in which a prosthesis could not be 
fitted.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether additional staged ratings 
are warranted and has applied them where appropriate, as set 
forth below.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Ankylosis of scapulohumeral articulation warrants a 30 
percent evaluation for the major shoulder where there is 
favorable ankylosis and there is abduction to 60 degrees.  A 
40 percent evaluation is for application where ankylosis is 
intermediate between favorable and unfavorable.  A 50 percent 
evaluation is warranted where ankylosis is unfavorable, with 
abduction limited to 25 degrees from the side.  The note 
associated with this diagnostic Code indicates that ankylosis 
contemplates movement of the scapula and humerus as one 
piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  Limitation at the shoulder level 
warrants a 20 percent evaluation for the major shoulder.  
Limitation of motion to midway between the side and shoulder 
level warrants a 30 percent evaluation.  Limitation of motion 
to 25 degrees from the side warrants a 40 percent valuation.  
38 C.F.R. § 4.71a, Code 5201.

Impairment of the humerus is rated as 20 percent where there 
is recurrent dislocation with infrequent episodes and 
guarding of movement only at the shoulder level.  Where there 
is recurrent dislocation with frequent episodes and guarding 
of all arm movements, a 30 percent rating is for application.  
Fibrous union of the shoulder warrants a 50 percent rating.  
Nonunion or false flail joint warrants a 60 percent 
evaluation.  Loss of humeral head or flail shoulder warrants 
an 80 percent evaluation.  Malunion of the humerus warrants a 
20 percent evaluation for moderate deformity and a 30 percent 
evaluation for marked deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

	Period from August 1, 1995 to November 26, 1996

The Veteran's left shoulder disability is evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5202.  The hyphenated diagnostic code in 
this case indicates that traumatic arthritis, under 
Diagnostic Code 5010, is the service-connected disorder and 
that impairment of the humerus, under Diagnostic Code 5202, 
is a residual condition.  

The evidence for this period includes VA records reflecting 
the Veteran's complaints of stiffness and pain in his 
shoulders, as well as specific complaints of left shoulder 
pain.  Associated functional limitation is not addressed.  
During the March 1996 VA examination, the Veteran denied 
problems referable to his left shoulder, with the exception 
of occasional pain.  The examiner concluded that the 
Veteran's left shoulder was objectively and functionally 
normal as range of motion was full without crepitus, 
localized tenderness, effusion, or swelling.

Having carefully reviewed the evidence pertaining to this 
period, the Board has determined that a compensable 
evaluation is not warranted.  A compensable evaluation 
requires evidence of moderate deformity due to malunion of 
the humerus, infrequent episodes of dislocation at the 
scapulohumeral joint, limitation of motion of the arm at the 
shoulder level, or osteoarthritis with noncompensable 
limitation of motion.  As noted, with the exception of 
reports of pain and stiffness, the objective evidence 
indicates that the Veteran's left shoulder was functionally 
normal without x-ray evidence of osteoarthritis.

The Board accepts that the Veteran had pain during the period 
in question.  See DeLuca.  The Board also finds the Veteran's 
own reports of symptomatology to be credible.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent impairment required to warrant a compensable 
evaluation.

The Board has considered the Veteran's arguments regarding 
this claim, but finds that the objective evidence, prepared 
by skilled professionals, is far more probative of the 
functional limitation caused by this disability than the 
Veteran's unsupported lay statements.  The preponderance of 
the evidence is against a compensable evaluation for the 
period prior to November 27, 1996, and there is no doubt to 
be resolved.  Consequently, the benefit sought on appeal is 
denied.
   
	Period from November 27, 1996 to January 13, 2004

For this period, the Veteran's left shoulder disability was 
evaluated as 10 percent disabling.  A higher evaluation of 20 
percent requires the presence of moderate deformity due to 
malunion of the humerus, infrequent episodes of dislocation 
at the scapulohumeral joint, limitation of motion of the arm 
at the shoulder level, or the functional equivalent thereof.  

The evidence pertaining to this period reflects that the 
Veteran reported constant pain as well as weakness and 
stiffness of the left shoulder.  VA examination in November 
1996 indicates abduction to 120 degrees from the side.  In 
addition, fatigue on repetitive motion was noted.  VA 
examination in October 1998 demonstrates flexion was to 180 
degrees and abduction was to 160 degrees, however the Veteran 
reported also having fatigue and lack of endurance.  X-rays 
revealed a normal left humerus; however, minimal arthritic 
changes of the acromioclavicular joint was noted.  

While the evidence demonstrates pain, stiffness, weakness, 
fatigue and lack of endurance during this period, the Board 
finds that neither the lay nor medical evidence reflects the 
functional equivalent impairment required to warrant an 
evaluation in excess of 10 percent.  The Board notes that the 
Veteran's limitation of motion of his left shoulder during 
this period was not at a compensable level; however, when 
considered with his pain, weakness, fatigue and lack of 
endurance, the Veteran's disability picture is accurately 
reflected by the 10 percent disability rating assigned.

The Board has considered the Veteran's arguments regarding 
this claim, but finds that the objective evidence, prepared 
by skilled professionals, is far more probative of the 
functional limitation caused by this disability than the 
Veteran's unsupported lay statements.  The preponderance of 
the evidence is, therefore, against finding an evaluation 
higher than 10 percent is warranted for the period of 
November 27, 1996, to January 13, 2004; and there is no doubt 
to be resolved.  Consequently, the benefit sought on appeal 
is denied.

	Period from January 14, 2004

An 80 percent evaluation is assigned for the period from 
January 14, 2004.  The evidence pertaining to this period 
indicates that there is a misuse contracture of the left 
shoulder and that the joint is considered to be a flail 
shoulder and not useful in the performance of daily 
activities.  Based on this evidence, the RO assigned the 80 
percent evaluation, which contemplates loss of the humeral 
head.  The Board notes that an evaluation higher than 80 
percent is not available for any disability of the shoulder 
or arm.  Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, 
further discussion of DeLuca is not necessary.  Moreover, a 
.dr in excess of 80 percent is not warranted under the VA 
rating schedule.  Thus, a disability rating in excess of 80 
percent must be denied.




Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
for the period prior to January 14, 2004, but the Board has 
concluded that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that, for the pertinent periods, there has been 
no showing by the Veteran that his service connected left 
shoulder disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the record does not demonstrate marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

For the period prior to November 27, 1996, a compensable 
evaluation for left shoulder degenerative joint disease is 
denied.

For the period from November 27, 1996 to January 14, 2004, an 
evaluation in excess of 10 percent for left shoulder 
degenerative joint disease is denied.

For the period from January 14, 2004, an evaluation in excess 
of 80 percent for left shoulder degenerative joint disease is 
denied.




REMAND

In its May 2007 remand, the Board directed the RO to address 
the question of whether referral was warranted for 
consideration of extra-schedular ratings for the Veteran's 
service-connected left shoulder postoperative scar and 
cervical spine disability.  It does not appear that such 
consideration was made with respect to these two 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Where the 
remand orders of the Board are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, these issues must be 
remanded for consideration of this question.

Finally, the Board notes that further development and 
adjudication of the Veteran's claim may provide evidence in 
support of his claim for an earlier effective date for the 
grant of a TDIU.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Adjudicate the question of whether 
referral is warranted for consideration 
of extra-schedular ratings for the 
Veteran's service-connected left shoulder 
postoperative scar and cervical spine 
disabilities.  

2.  Thereafter, readjudicate the 
Veteran's claim of entitlement to a TDIU 
prior to January 14, 2004.  

3.  If the claims remain denied, issue a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal, and allow an appropriate 
time for response.  Thereafter, these 
claims should be returned to the Board 
for further appellate review, if in 
order.

The Veteran need take no action until he is so informed.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


